DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response dated 7-29-2021 is acknowledged.
	Claims included in the prosecution are 12-14. Claims 1-4 and 6-11 remain withdrawn.
	The following are the rejections.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
1.	Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niitsu et al. (US 2014/0356413).
	Instant claim 12 is drawn to a method of controlling the activity or growth of extracellular matrix producing cells in the skin  comprising a step of administering an effective amount of a pharmaceutical composition, claim 13 is drawn for treating fibrosis 
	Niitsu et al. disclose a drug carrier containing a retinoid derivative and/or a vitamin A analog and a drug delivery method using the same. As the drug inhibiting the activity or growth of astrocytes, for example, a siRNA against HSP47 which is a collagen-specific molecule chaperone may be encapsulated in the drug carrier. The compositions are used to treat skin fibrosis (Abstract, 0007, 0014, 0317, 0326, 0329. 0369, 0450, 0456 and claims 44-45). 
Niitsu et al. anticipate the instant claims.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that there is no indication that the treatments disclosed in Niitsu would necessarily deliver an effective amount of the recited substance to extracellular matrix-producing cells in the skin in the manner recited in claims 12-14 and in relying upon the theory of inherency, the examiner must provide a basis in fact and technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. According to applicant Niitsu does not disclose any working examples in which the disclosed treatments are evaluated for their effect on skin fibrosis and instead Niitsu discloses evaluating the impact of the treatment on collagen production in rat kidney or rat liver in order to determine treatment amounts effective to reduce collagen production. Further according to applicant, the office has not pointed to any evidence of record that the treatment amounts effective for skin fibrosis would be the same as those determined by such kidney or liver evaluations.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

2.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Niitsu et al. (US 8,173,170 in combination with Nitsu  (US 2014/0356413).
	As pointed out in the previous action Niitsu et al. (8,173,170) disclose a drug carrier containing a retinoid derivative and/or a vitamin A analog and a drug delivery method using the same. As the drug inhibiting the activity or growth of astrocytes, for example, a siRNA against HSP47 which is a collagen-specific molecule chaperone may be encapsulated in the drug carrier. Nitsu et al however, teach a method of treatment of skin fibrosis. Nitsu is directed to the treatment of hepatic and pancreatic fibrosis (col. 5, lines45-49).
	As pointed out above Niitsu et al. (2014) disclose a drug carrier containing a retinoid derivative and/or a vitamin A analog and a drug delivery method using the same. As the drug inhibiting the activity or growth of astrocytes, for example, a siRNA against HSP47 which is a collagen-specific molecule chaperone may be encapsulated in the drug carrier. According to Nitsu et al (2014) compositions are used to treat skin fibrosis (Abstract, 0007, 0014, 0326, 0329. 0369, 0450, 0456 and claims 44-45). The compositions can also treat hepatic fibrosis, kidney fibrosis besides skin fibrosis 0456 and 0528).

	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Niitsu 2014 reference.
	Applicant once again argues that there is no indication that treatments resulting from the asserted combination of Niitsu 170 and Niitsu 2014 would deliver an effective amount if recited substance to extracellular matrix producing cells in the skin the manner recited in claims 12-14. Applicant argue that like Niitsu 2014, Niitsu 170 also discloses evaluating impact of treatment on collagen production in rat kidney or in rat liver in order to determine the treatment amounts effective in rat kidney or liver cells.
	These arguments are not persuasive since irrespective of what the focus is on  Niitsu 170 teaches the treating fibrosis of kidney and liver using the same composition and applicant has not shown that the amounts taught in Niitsu 170 and 2014 are not effective amounts in treating skin fibrosis.
	The rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612